DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 12-20 are allowed.

The following is an examiner’s statement of reasons for allowance: the stent distractor having a radially flexible enlargeable, pipe-shaped sheath divided into two sections with different sections of radial flexibility and made of one piece of material where the two sections have two stiffening sections and two enlarging sections with the stiffening sections being greater in stiffness than the enlarging sections and the stiffening sections having carrier and/or fixing structures for additional, separate components for example elements such as a two part sealing foil or a bone anchor was found to be novel. It is noted the prior art did disclose a pipe-shaped sheath as claimed with expandability, it did not disclose the combination of having the two part sealing foil mounted to bow or eyelet shaped lugs or tongues or these are pushed into the foil as fixing structures to envelope the sheath in the form of a loose attachment. Alternatively the prior art did not have a single reference disclose the stent distractor with the sheath with the stiffening section defined as plate shaped wall with through slits to form eyelet shaped lugs and are bendable through the wall radially inward or outward to attach . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E PELLEGRINO whose telephone number is (571)272-4756.  The examiner can normally be reached on 8:30am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/BRIAN E PELLEGRINO/Primary Examiner, Art Unit 3799